Exhibit 10.1

Unitil Corporation

Amended and Restated

2003 Stock Plan



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE 1 Establishment, Objectives, and Duration

     1   

ARTICLE 2 Definitions

     1   

ARTICLE 3 Administration

     4   

ARTICLE 4 Shares Subject to the Plan and Maximum Awards

     5   

ARTICLE 5 Eligibility and Participation

     6   

ARTICLE 6 Stock Awards

     6   

ARTICLE 7 Restricted Stock Units

     7   

ARTICLE 8 Termination of Service

     9   

ARTICLE 9 Restrictions on Shares

     9   

ARTICLE 10 Performance Measures

     9   

ARTICLE 11 Beneficiary Designation

     10   

ARTICLE 12 Rights of Participants

     10   

ARTICLE 13 Change in Control

     10   

ARTICLE 14 Amendment or Termination

     11   

ARTICLE 15 Withholding

     11   

ARTICLE 16 Indemnification

     11   

ARTICLE 17 Successors

     12   

ARTICLE 18 Miscellaneous

     12   

 

- i -



--------------------------------------------------------------------------------

Unitil Corporation

Amended and Restated

2003 Stock Plan

ARTICLE 1

Establishment, Objectives, and Duration

1.1 Establishment of the Plan. Unitil Corporation, a corporation organized and
existing under New Hampshire law (the “Company”), established the Unitil
Corporation 2003 Restricted Stock Plan, effective January 1, 2003 (the
“Effective Date”), and amended and restated the plan to permit the granting of
Restricted Stock Units and to make other non-material revisions, effective as of
[ ], 2011 (as amended and restated, the “Plan”). The Plan shall remain in effect
as provided in Section 1.3 hereof.

1.2 Objectives of the Plan. The objectives of the Plan are to optimize the
profitability and growth of the Company through incentives which are consistent
with the Company’s goals and which link the personal interests of Participants
to those of the Company’s shareholders; to provide Participants with an
incentive for excellence in individual performance; and to promote teamwork
among Participants.

1.3 Duration of the Plan. The Plan shall remain in effect, subject to the right
of the Board to amend or terminate the Plan at any time pursuant to Article 13
hereof, until all Shares subject to it shall have been purchased or acquired
according to the Plan’s provisions.

ARTICLE 2

Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and, when the meaning is intended, the initial letter of the word shall
be capitalized:

2.1 “Affiliate” means any parent or subsidiary of the Company which meets the
requirements of Section 424 of the Code.

2.2 “Award” means, individually or collectively, an award under this Plan of
Shares or Restricted Stock Units.

2.3 “Award Agreement” means an agreement entered into by the Company and each
Participant setting forth the terms and provisions applicable to Awards made
under the Plan.



--------------------------------------------------------------------------------

2.4 “Board” means the Board of Directors of the Company.

2.5 “Change in Control” means the satisfaction of any one or more of the
following conditions (and the “Change in Control” shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied):

(a) the Company receives a report on Schedule 13D filed with the Securities and
Exchange Commission pursuant to Rule 13(d) of the Exchange Act, disclosing that
any person, group, corporation or other entity is the beneficial owner, directly
or indirectly, of 25% or more of the outstanding Shares;

(b) any “person” (as such term is used in Section 13(d) of the Exchange Act),
group, corporation or other entity other than the Company or a wholly-owned
subsidiary of the Company, purchases Shares pursuant to a tender offer or
exchange offer to acquire any Shares (or securities convertible into Shares) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person, group, corporation or other entity in question is the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 25% or more of the outstanding Shares
(calculated as provided in paragraph (d) of Rule 13d-3 under the Exchange Act in
the case of rights to acquire Shares);

(c) consummation of a transaction which involves (1) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation, or pursuant to which Shares of the Company would be converted into
cash, securities or other property (except where the Company’s shareholders
before such transaction will be the owners of more than 75% of all classes of
voting securities of the surviving entity); or (2) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company.

(d) there shall have been a change in a majority of the members of the Board
within a 25-month period, unless the election or nomination for election by the
Company’s shareholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were in office at the
beginning of the 25-month period.

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.7 “Committee” means (i) the Compensation Committee of the Board, as specified
in Article 3 herein, or (ii) such other Committee appointed by the Board to
administer the Plan (or aspects thereof) with respect to grants of Awards except
(a) as may be prohibited by applicable law, the Company’s Articles of
Incorporation or the Company’s By-Laws or (b) as may conflict with the authority
that the Board has delegated to another Committee appointed by the Board.

 

2



--------------------------------------------------------------------------------

2.8 “Company” means Unitil Corporation, a corporation organized and existing
under New Hampshire law, and any successor thereto as provided in Article 16
herein.

2.9 “Consultant” means an independent contractor who is performing consulting
services for one or more entities in the Group and who is not an employee of any
entity in the Group.

2.10 “Director” means a member of the Board or a member of the board of
directors of an Affiliate.

2.11 “Director Participant” means a Participant who receives an Award for his or
her services as a Director.

2.12 “Disability” shall have the meaning ascribed to such term in the long-term
disability plan maintained by the Company, or if no such plan exists, at the
discretion of the Committee.

2.13 “Dividend Equivalents” shall have the meaning ascribed to such term in
Section 7.5 hereof.

2.14 “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.15 “Employee” means any employee of the Group, including any employees who are
also Directors.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.17 “Fair Market Value” means as of any date, the closing price based upon
composite transactions on a national stock exchange for one Share or, if no
sales of Shares have taken place on such date, the closing price on the most
recent date on which selling prices were quoted. In the event the Company’s
Shares are no longer traded on a national stock exchange, Fair Market Value
shall be determined in good faith by the Committee.

2.18 “Group” means the Company and its Affiliates.

2.19 “Named Executive Officer” means a Participant who, as of the date of
vesting of an Award, is one of the group of “covered employees,” as defined in
the regulations promulgated under Code Section 162(m), or any successor section.

2.20 “Nonemployee Director” shall have the meaning ascribed to such term in Rule
16b-3 of the Exchange Act.

2.21 “Outside Director” shall have the meaning ascribed to such term under the
regulations promulgated with respect to Code Section 162(m).

 

3



--------------------------------------------------------------------------------

2.22 “Participant” means a current or former Employee, Director, or Consultant
who has outstanding an Award granted under the Plan.

2.23 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

2.24 “Period(s) of Restriction” means the period (or periods) during which the
transfer of Shares or Restricted Stock Units are limited in some way (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, at its discretion),
and the Shares or Restricted Stock Units are subject to a substantial risk of
forfeiture.

2.25 “Restricted Stock” or “Restricted Share” means an Award of Shares granted
to a Participant pursuant to Article 6 herein subject to a Period(s) of
Restriction.

2.26 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 7 herein.

2.27 “RSU Election” shall have the meaning ascribed to such term in section 7.1
hereof.

2.28 “Shares” means the shares of common stock (no par value) of the Company.

2.29 “Termination of Service” means, (i) if an Employee, termination of
employment with all entities in the Group, (ii) if a Director, termination of
service on the Board and the board of directors of any Affiliate, as applicable,
and (iii) if a Consultant, termination of the consulting relationship with all
entities in the Group; provided, however, that if a Participant serves the Group
in more than one of the above capacities, Termination of Service shall mean
termination of service in all such capacities; provided, however, that with
respect to any Restricted Stock Units that constitute deferred compensation for
purposes of Code Section 409A, the term Termination of Service shall mean
“separation from service,” as that term is used in Code Section 409A.

ARTICLE 3

Administration

3.1 The Committee. The Plan shall be administered by the Committee. To the
extent the Company deems it to be necessary or desirable with respect to any
Awards made hereunder, the members of the Committee may be limited to
Nonemployee Directors or Outside Directors, who shall be appointed from time to
time by, and shall serve at the discretion of, the Board.

3.2 Authority of the Committee. Except as limited by law or by the Articles of
Incorporation or the By-laws of the Company, and subject to the provisions
herein, the Committee shall have full power to select the persons who shall
participate in the

 

4



--------------------------------------------------------------------------------

Plan; determine the sizes of Awards; determine the terms and conditions of
Awards in a manner consistent with the Plan; construe and interpret the Plan and
any agreement or instrument entered into under the Plan as they apply to
Participants; establish, amend, or waive rules and regulations for the Plan’s
administration as they apply to Participants; and (subject to the provisions of
Article 13 herein) amend the terms and conditions of any outstanding Award to
the extent such terms and conditions are within the discretion of the Committee
as provided in the Plan. Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan. As permitted by law, the Committee may delegate its authority as
identified herein.

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its shareholders, Affiliates, Participants, and their estates and
beneficiaries.

ARTICLE 4

Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Grants.

(a) Subject to adjustment as provided in Section 4.2, the maximum number of
Shares available for Awards to Participants under the Plan shall be 177,500. To
the extent all or any portion of an Award expires before vesting, is forfeited,
or is paid in cash, the Shares subject to such portion of the Award shall again
be available for issuance under the Plan.

(b) The maximum aggregate number of Shares or Restricted Stock Units that may be
granted in any one calendar year to any one Participant shall be 20,000, subject
to adjustment in accordance with Section 4.2.

4.2 Adjustments in Authorized Shares. In the event of an equity restructuring
(within the meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Stock Compensation) affecting the Shares, such as a
stock dividend, stock split, spin off, rights offering, or recapitalization
through a large, nonrecurring cash dividend, the Committee shall authorize and
make an equitable adjustment to the number and kind of Shares that may be
delivered pursuant to Section 4.1 and, in addition, may authorize and make an
equitable adjustment to the Award limit set forth in Section 4.1(b). In the
event of any other change in corporate capitalization, such as a merger,
consolidation, reorganization or partial or complete liquidation of the Company,
the Committee may, in its sole discretion, authorize and make such proportionate
adjustments, if any, as the Committee shall deem appropriate to prevent dilution
or enlargement of rights, including, without limitation, an adjustment in the
maximum number and kind of Shares or Restricted Stock Units that may be
delivered pursuant to Section 4.1 and in the Award limit set forth in
Section 4.1(b). The number of Shares or Restricted Stock Units subject to any
Award shall always be rounded to the nearest whole number, with one-half ( 1/2)
of a share rounded up to the next higher number.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

Eligibility and Participation

5.1 Eligibility. Persons eligible to participate in this Plan include all
Employees, Directors and Consultants of the Group.

5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, Directors and
Consultants those to whom Awards shall be made and shall determine the nature
and amount of each Award.

ARTICLE 6

Stock Awards

6.1 Grant of Stock Awards. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Shares to Participants
in such amounts as the Committee shall determine and subject to any restrictions
the Committee may deem appropriate.

6.2 Stock Award Agreement. Each grant of Shares shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, if any, the number of
Shares granted, and such other provisions as the Committee shall determine.

6.3 Transferability. Except as provided in this Article 6, the Shares granted
herein may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the end of any applicable Period(s) of Restriction
established by the Committee and specified in the Award Agreement.

6.4 Restrictions.

(a) Subject to the terms hereof, the Committee shall impose such conditions
and/or restrictions on any Shares granted pursuant to the Plan as it may deem
advisable and as are expressly set forth in the Award Agreement including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share, restrictions based upon the achievement of specific
performance goals (Company-wide, divisional, and/or individual), time-based
restrictions, and/or restrictions under applicable federal or state securities
laws. For purposes of Awards granted under this Article 6, the period(s) that
the Shares are subject to such conditions and/or restrictions shall be referred
to as the “Period(s) of Restriction.”

(b) The Participant shall execute appropriate stock powers in blank and such
other documents as the Committee shall prescribe.

 

6



--------------------------------------------------------------------------------

(c) Subject to restrictions under applicable law or as may be imposed by the
Company, Shares covered by each Award made under the Plan shall become freely
transferable by the Participant after the last day of any applicable Period(s)
of Restriction.

6.5 Voting Rights. During any Period(s) of Restriction, subject to any
limitations imposed under the By-laws of the Company, Participants holding
Shares granted hereunder may exercise full voting rights with respect to those
Shares.

6.6 Dividends and Other Distributions. During any Period(s) of Restriction,
Participants holding Shares granted hereunder may be credited with regular
dividends paid with respect to the underlying Shares while they are so held. The
Committee may apply any restrictions to the dividends that the Committee deems
appropriate and as are expressly set forth in the Award Agreement. Without
limiting the generality of the preceding sentence, if the grant or vesting of
Shares granted to a Named Executive Officer is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Shares, such that the dividends and/or the Shares maintain
eligibility for the Performance-Based Exception.

ARTICLE 7

Restricted Stock Units

7.1 Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan (a) the Committee, at any time and from time to time, may grant Restricted
Stock Units to Participants in such amounts as the Committee shall determine and
(b) to the extent permitted by the Committee, Director Participants may elect to
receive Restricted Stock Units in lieu of Shares (an “RSU Election”) that such
Director Participant otherwise would receive for services on the Board. Each
Restricted Stock Unit Award shall be evidenced by an Award Agreement that shall
specify the Period(s) of Restriction/vesting schedule (if any), the number of
Restricted Share Units granted, and such other provisions as the Committee shall
determine. A Restricted Stock Unit is a notional unit of measurement denominated
in Shares (i.e., one Restricted Stock Unit is equivalent in value to one Share),
which represents an unfunded, unsecured right to receive Shares or a cash amount
equal to the Fair Market Value of the Shares that would have been received (as
specified in the applicable RSU Agreement) on the terms and conditions set forth
herein and in the applicable RSU Agreement.

7.2 RSU Elections. Any RSU Election will be made in the manner determined by the
Committee. Notwithstanding the foregoing, an RSU Election shall only be
effective if (a) the RSU Election was made in the calendar year prior to the
calendar year in which the services to which the Shares and Restricted Stock
Units relate are performed, (b) the RSU Election was made within 30 days of a
Director Participant first becoming eligible to participate in the Plan and such
RSU Election is limited to compensation earned following the date of such
election, or (c) the Committee

 

7



--------------------------------------------------------------------------------

determined the RSU Election otherwise constitutes a compliant deferral election
under Code Section 409A. Once a Director Participant makes an RSU Election, such
election shall remain in place until revoked or changed by the Director
Participant in accordance with procedures determined by the Committee. Any such
revocation or change will only be effective with respect to Shares and
Restricted Stock Units relating to service in calendar years following such
revocation or change, unless otherwise provided by the Committee.

7.3 Vesting. The Committee shall, in its discretion, determine any vesting
requirements with respect to a Restricted Stock Unit Award, which shall be set
forth in the Award Agreement. The requirements for vesting of a Restricted Stock
Unit Award may be based on the continued service of the Participant for a
specified time period (or periods) and/or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. A
Restricted Stock Unit Award may also be granted on a fully vested basis, with a
deferred payment date as may be determined by the Committee or elected by the
Participant in accordance with the rules established by the Committee.

7.4 Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled (i.e., paid out) at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Restricted Stock Units that constitute deferred compensation for
purposes of Code Section 409A shall only be settled on dates or events that
comply with Code Section 409A. If Restricted Stock Units are settled in cash,
the payment with respect to each Restricted Stock Unit shall be determined by
reference to the Fair Market Value of one Share on the day immediately prior to
the settlement date. Restricted Stock Unit Award Agreements may provide for
payment to be made in cash or in Shares, or in a combination thereof.

7.5 Dividend Equivalents. Restricted Stock Units may be granted, at the
discretion of the Committee, with or without the right to receive Dividend
Equivalents with respect to the Restricted Stock Units. A Dividend Equivalent is
an unfunded, unsecured right to receive (or be credited with) an amount equal to
the regular cash dividend payments (if any) the Participant would have been
entitled to had he or she held the number of Shares underlying the Restricted
Stock Units on the record date of any regular cash dividend on the Shares. The
Committee may apply any terms, restrictions or conditions on the Dividend
Equivalents as it deems appropriate (including, without limitation, deferring
payment of the Dividend Equivalents until the related Restricted Stock Units are
settled or converting Dividend Equivalents to additional Restricted Stock
Units). Any such terms, restrictions or conditions shall be set forth in the
Restricted Stock Unit Award Agreement.

7.6 No Rights as Stockholder. The Participant shall not have any voting or other
rights as a stockholder with respect to the Shares underlying Restricted Stock
Units until such time as Shares may be delivered to the Participant pursuant to
the terms of the Award.

 

8



--------------------------------------------------------------------------------

ARTICLE 8

Termination of Service

Each Award Agreement shall set forth the effect that Termination of Service
shall have upon that Award. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
Termination of Service; provided, however, that the following shall
automatically apply to the extent different provisions are not expressly set
forth in a Participant’s Award Agreement:

(a) Upon a Termination of Service for any reason other than death, retirement or
Disability, all unvested Restricted Shares shall be forfeited as of the
termination date.

(b) Upon a Termination of Service as a result of the Participant’s death,
retirement or Disability, all unvested Restricted Shares shall vest as of the
termination date.

ARTICLE 9

Restrictions on Shares

All Shares issued pursuant to Awards granted hereunder, and a Participant’s
right to receive Shares upon vesting or settlement of an Award, shall be subject
to all applicable restrictions contained in the Company’s By-laws, shareholders
agreement or insider trading policy, and any other restrictions imposed by the
Committee, including, without limitation, restrictions under applicable
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and restrictions under any blue
sky or state securities laws applicable to such Shares.

ARTICLE 10

Performance Measures

If an Award is subject to Code Section 162(m) and the Committee determines that
such Award should be designed to comply with the Performance-Based Exception,
the performance measure(s), the attainment of which determine the degree of
vesting, to be used for purposes of such Awards shall be chosen from among
earnings per share, economic value added, market share (actual or targeted
growth), net income (before or after taxes), operating income, return on assets
(actual or targeted growth), return on capital (actual or targeted growth),
return on equity (actual or targeted growth), return on investment (actual or
targeted growth), revenue (actual or targeted growth), share price, stock price
growth, total shareholder return, or such other performance measures as are duly
approved by the Committee and the Company’s shareholders.

 

9



--------------------------------------------------------------------------------

ARTICLE 11

Beneficiary Designation

Subject to the terms and conditions of the Plan and the applicable Award
Agreement, each Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom Shares
under the Plan are to be transferred in the event of the Participant’s death.
Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing during the Participant’s lifetime
with the party chosen by the Company, from time to time, to administer the Plan.
In the absence of any such designation, Shares shall be paid to the
Participant’s estate following his death.

ARTICLE 12

Rights of Participants

12.1 Continued Service. Nothing in the Plan shall:

(a) interfere with or limit in any way the right of the Company to terminate any
Participant’s employment, service as a Director, or service as a Consultant with
the Group at any time, or

(b) confer upon any Participant any right to continue in the service of any
member of the Group as an Employee, Director or Consultant.

12.2 Participation. Participation is determined by the Committee. No person
shall have the right to be selected to receive an Award under the Plan, or,
having been so selected, to be selected to receive a future Award.

ARTICLE 13

Change in Control

Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, any
restrictions and transfer limitations imposed on Restricted Shares shall
immediately lapse and any unvested Restricted Stock Units shall immediately
become vested.

 

10



--------------------------------------------------------------------------------

ARTICLE 14

Amendment or Termination

The Board may at any time and from time to time amend or terminate the Plan or
any Award hereunder in whole or in part; provided, however, that no amendment
which requires shareholder approval in order for the Plan to continue to comply
with any applicable tax or securities laws or regulations, or the rules of any
securities exchange on which the securities of the Company are listed, shall be
effective unless such amendment shall be approved by the requisite vote of
shareholders of the Company entitled to vote thereon; provided further that no
such amendment or termination shall adversely affect any Award hereunder without
the consent of the Participant.

ARTICLE 15

Withholding

15.1 Tax Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any taxes required by federal, state, or local law or regulation to be withheld
with respect to any taxable event arising in connection with an Award.

15.2 Share Withholding. Participants may elect, subject to the approval of the
Committee, to satisfy all or part of such withholding requirement by having the
Company withhold Shares having a Fair Market Value equal to the minimum
statutory total tax which could be imposed on the transaction. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.

ARTICLE 16

Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company to the fullest
extent permitted by applicable law against and from any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification is subject to the person having been
successful in the legal proceedings or having acted in good faith and what is
reasonably believed to

 

11



--------------------------------------------------------------------------------

be a lawful manner in the Company’s best interests. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

ARTICLE 17

Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE 18

Miscellaneous

18.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

18.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

18.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to, and may be made contingent upon satisfaction
of, all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

18.4 Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the state of New Hampshire.

18.5 Section 409A Compliance. To the extent applicable, it is intended that the
Plan and all Awards of Restricted Stock Units comply with the requirements of
Section 409A, and the Plan and the Restricted Stock Unit Award Agreements shall
be interpreted accordingly.

(a) If it is determined that all or a portion of a Restricted Stock Unit Award
constitutes deferred compensation for purposes of Code Section 409A, and if the
Participant is a “specified employee” (as defined in Code
Section 409A(a)(2)(B)(i)) at the time of the Participant’s separation from
service (as that term is used in Code Section 409A), then, to the extent
required under Section 409A, any Shares or cash that

 

12



--------------------------------------------------------------------------------

would otherwise be paid upon the Grantee’s separation from service in respect of
the Restricted Stock Units (including any related Dividend Equivalents that
constitute deferred compensation for purposes of Section 409A) shall instead be
paid on the earlier of (i) the first business day of the sixth month following
the date of the Participant’s separation from service (as that term is used in
Code Section 409A) or (ii) the Grantee’s death.

(b) If it is determined that all or a portion of a Restricted Stock Unit Award
constitutes deferred compensation for purposes of Code Section 409A, upon a
Change in Control that does not constitute a “change in the ownership” or a
“change in the effective control” of the Company or a “change in the ownership
of a substantial portion of a corporation’s assets” (as those terms are used in
Code Section 409A), the Restricted Stock Units shall vest at the time of the
Change in Control to the extent so provided Article 13, but settlement of any
Restricted Stock Units (and payment of any related Dividend Equivalents
Payments) that constitute deferred compensation for purposes of Code
Section 409A shall not be accelerated (i.e., payment shall occur when it would
have occurred absent the Change in Control).

 

13